FILED
                            NOT FOR PUBLICATION                             APR 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10255

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00313-KJD

  v.
                                                 MEMORANDUM *
JAMIE TEICHMAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jamie Teichman appeals from his conviction and from the 33-month

sentence imposed following his guilty plea to conspiracy to commit mail, wire, and

bank fraud, in violation of 18 U.S.C. § 1349. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm in part and dismiss in part.

      Teichman contends that the government breached the plea agreement by

acting in bad faith when it opposed his motion to continue sentencing and made

false representations at the sentencing hearing. This contention is belied by the

record.

      Teichman also contends the district court abused its discretion by denying

his motion to continue sentencing. The valid and enforceable appeal waiver set

forth in the plea agreement precludes our review of this issue. See United States v.

Bibler, 495 F.3d 621, 623-24 (9th Cir. 2007).

      AFFIRMED in part; DISMISSED in part.




                                          2                                    11-10255